Title: Tobias Lear to Clement Biddle, 17 August 1790
From: Lear, Tobias
To: Biddle, Clement



Dear Sir,
New York Augt 17th 1790

I acknowledge the rect of your favor of the 11th Inst.—and will thank you to get & deliver to Mr Lewis, the Presidents Nephew who will have the pleasure to deliver this, a German & English Dictionary for the Presidents German Gardner—and charge the same to the President’s Acct.
The President went on Saturday to R. Island—he will return

in about 8 days & I think will leave this for Virginia about the 1st of Septr—of which you shall have due information. In great haste I am Dr Sir, Yr most Obedt Servt

Tobias Lear

